 



EXHIBIT 10.1
SECOND AMENDMENT
TO
EMPLOYMENT AGREEMENT
     Second Amendment, dated as of October 19, 2006 (the “Amendment”), to the
Employment Agreement, dated as of August 25, 2004 (the “Agreement”), among TD
Banknorth Inc. (as successor to Banknorth Group, Inc.), The Toronto-Dominion
Bank and William J. Ryan (the “Executive”).
WITNESSETH
     WHEREAS, pursuant to Section 20 of the Agreement, the parties to the
Agreement desire to amend the Agreement;
     NOW THEREFORE, in consideration of the premises, the mutual agreements
herein set forth and such other consideration the sufficiency of which is hereby
acknowledged, the parties hereby agree as follows:
     1. Section 3(a). Section 3(a) of the Agreement is hereby amended to read as
follows:
“Through March 1, 2007, the Executive shall serve as the Chairman and Chief
Executive Officer of the Company with such duties and responsibilities as are
customary to such positions. For the remainder of the Term subsequent to
March 1, 2007, the Executive shall serve as the Chairman of the Company, a
full-time executive officer position with such duties and responsibilities as
are customary to such position and as may be assigned by the Board of Directors
of the Company (the “Board”). As Chairman and Chief Executive Officer and
subsequently as Chairman, the Executive shall report directly to the Board.
Until otherwise determined by the Board of Directors of the Company, subsequent
to March 1, 2007 the chief executive officer of the Company shall report
directly to the Executive. During the Term, the Executive shall serve on the
Board, shall serve as Vice Chairman of TD, reporting to the President and Chief
Executive Officer of TD, and shall serve on the Board of Directors of TD, but
shall not receive any compensation for such service.
     2. Effectiveness. This Amendment shall be deemed effective as of the date
first above written, as if executed on such date. Except as expressly set forth
herein, this Amendment shall not by implication or otherwise alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Agreement, all of which are ratified and affirmed
in all respects and shall continue in full force and effect and shall be
otherwise unaffected.





--------------------------------------------------------------------------------



 



     3. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws the State of Maine.
     4. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall for all purposes be deemed an original, and
all of which together shall constitute but one and the same instrument.
     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed as of the day and year first above written.

                          TD BANKNORTH INC.    
 
               
Attest:
               
 
               
/s/ Carol L. Mitchell
      By:   /s/ Peter J. Verrill    
 
               
Name: Carol L. Mitchell
          Name: Peter J. Verrill    
Title: Senior Executive Vice President,           General Counsel and Secretary
          Title: Vice Chairman and Chief Operating Officer    
 
               
 
          THE TORONTO-DOMINION BANK    
 
               
Attest:
               
 
               
/s/ Christopher A. Montague
      By:   /s/ W. Edmund Clark    
 
               
Name: Christopher A. Montague
          Name: W. Edmund Clark    
Title: Executive Vice President and General           Counsel
          Title: President and Chief Executive Officer    
 
               
Attest:
               
 
               
/s/ Carol L. Mitchell
          /s/ William J. Ryan    
 
               
Name: Carol L. Mitchell
          Name: William J. Ryan    
Title: Senior Executive Vice President,           General Counsel and Secretary
               

